Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Applicant has filed pre-brief conference request on 3/31/2021.  The request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  Amended claims filed on 11/9/2020 have been examined.  Claims 1-18, 24, and 26 are pending.

Response to Arguments/Amendments

5.	Applicant's arguments with respect to the amended claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 


Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan et al. (USPub: 2019/0190806, hereinafter referred to as Bhushan) in view of Kim et al. (USPub: 2016/0205586, hereinafter referred to as Kim).

Regarding claim 1, Bhushan discloses a method for multi-connectivity between a plurality of base stations and user equipment (FIG. 4 illustrates a mobile connected to several eNBs), the method comprising:
estimating, at the user equipment, a first round trip time (RTT) taken in transmitting first data to a first base station and receiving an acknowledge response (ACK) from the first base station through a first channel (para. 8, lines 1-8, wherein UE determines multiple RTTs from each base stations (i.e., estimating RTT) and the RTT response signal transmitted by the base station is the ACK); 
estimating, at the user equipment, a second RTT taken in transmitting second data to a second base station and receiving an ACK from the second base station through a second channel, the second base station being different from the first base station (para. 8, lines 1-8, wherein UE determines multiple RTTs from each base stations (i.e., estimating RTT) and the RTT response signal transmitted by the base station is the ACK. The RTT to the first base station is the first RTT and the RTT to the second base station is the second RTT.  The uplink channel to the first base station is the first channel and the uplink channel to the second base station is the second channel (para. 34, lines 9-11)).
Although Bhushan everything as applied above, Bhushan does not explicitly disclose determining, at the user equipment, a size of the first data which is to be transmitted to the first base station, based on the first RTT and the second RTT. However, this concept is well known in the art as disclosed by Kim. In the same field of endeavor, Kim discloses 
determining, at the user equipment, a size of the first data which is to be transmitted to the first base station, based on the first RTT and the second RTT (para. 76, lines 1-5, wherein the batch size is based on the RTTs). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kim’s method into Bhushan’s invention. One of ordinary skill in the art would have been motivated to “increase the usage efficiency of limited wired and wireless resources and also efficiently control load of a base station or an AR” (para. 21, lines 7-9).

Regarding claim 14, Bhushan and Kim disclose everything as applied to above.  Bhushan further discloses  
wherein the first base station and the second base station communicate with the user equipment, based on a same radio access technology (FIG. 1A and para. 36, wherein UE3 accesses to one air interface 106,  the same radio access technology,  which is either CDMA or GSM)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kim’s method into Bhushan’s invention. One of ordinary skill in the art would have been motivated to “increase the usage efficiency of limited wired and wireless resources and also efficiently control load of a base station or an AR” (para. 21, lines 7-9).

Regarding claim 15, Bhushan and Kim disclose everything as applied to above.  Bhushan further discloses  
wherein the first base station and the second base station communicate with the user equipment, based on different radio access technologies (FIG. 1A and para. 36, wherein UE4 accesses to two air interfaces 106 and 108,  the different radio access technologies,  such as CDMA and GSM)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kim’s method into Bhushan’s invention. One of ordinary skill in the art would have been motivated to “increase the usage efficiency of limited wired and wireless resources and also efficiently control load of a base station or an AR” (para. 21, lines 7-9).

Regarding claim 16, Bhushan discloses a method for multi-connectivity between a plurality of base stations and user equipment (FIG. 4 illustrates a mobile connected to several eNBs), the method comprising:
estimating, at a first base station, a first round trip time (RTT) taken in transmitting first data from the first base station to the user equipment and receiving an acknowledge response (ACK) from the user equipment through a first channel (para. 6, lines 1-8, wherein the received information indicative from the UE at the master node is the ACK from the UE);
obtaining, at the first base station, a second RTT taken in transmitting second data from a second base station to the user equipment and receiving an ACK from the user equipment through a second channel, the second base station being different from the first base station (para. 6, lines 8-11, wherein the RTT measurements from the other nodes are the RTT from different base stations).
Although Bhushan everything as applied above, Bhushan does not explicitly disclose determining, at the first base station, a size of the first data which is to be transmitted from the first base station to the user equipment, based on the first RTT and the second RTT.  However, this concept is well known in the art as disclosed by Kim. In the same field of endeavor, Kim discloses 
determining, at the first base station, a size of the first data which is to be transmitted from the first base station to the user equipment, based on the first RTT and the second RTT (para. 76, lines 1-5, wherein the batch size is based on the RTTs).


Regarding claim 17, Bhushan and Kim disclose everything as applied to above. Bhushan further discloses 
wherein the obtaining the second RTT comprises receiving the second RTT, estimated by the second base station, from the second base station (para. 6, lines 8-11, wherein the RTT measurements from the other nodes are the RTT from different base stations).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kim’s method into Bhushan’s invention. One of ordinary skill in the art would have been motivated to “increase the usage efficiency of limited wired and wireless resources and also efficiently control load of a base station or an AR” (para. 21, lines 7-9).

Regarding claim 18, Bhushan and Kim disclose everything as applied to above. Bhushan further discloses
wherein the obtaining the second RTT comprises:
receiving channel information about a channel, the channel being established by the second base station and the user equipment, from the second base station; and estimating the second RTT, based on the channel information (para. 99, lines 1-9, wherein the arrival times is the channel information).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kim’s method into Bhushan’s invention. One of ordinary skill in the art would have been motivated to “increase the usage efficiency of limited wired and wireless resources and also efficiently control load of a base station or an AR” (para. 21, lines 7-9).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Bhushan and Kim as applied to claim 1 above, and further in view of Belleschi et al. (USPub: 2020/0177318, hereinafter referred to as Belleschi).

Regarding claim 2, Bhushan and Kim disclose everything as applied to above. Bhushan and Kim do not explicitly disclose obtaining retransmission parameters corresponding to the first base station.  However, this concept is well known in the art as disclosed by Belleschi. In the same field of endeavor, Belleschi discloses 
obtaining retransmission parameters corresponding to the first base station; and
obtaining the first RTT, based on the retransmission parameters (para. 23, lines 16-24, wherein the eNB configures the retransmission timer).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Belleschi’s 

Regarding claim 7, Bhushan, Kim and Belleschi disclose everything as applied to above. Bhushan, Kim and Belleschi further disclose 
the obtaining the retransmission parameters comprises obtaining updated retransmission parameters received from the first base station, and
the obtaining the first RTT comprises obtaining the first RTT based on the updated retransmission parameters (Belleschi’s para. 23, lines 16-24, wherein the eNB reconfigures the retransmission timer, i.e. updating the retransmission parameter). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Belleschi’s method into Bhushan and Kim’s invention. One of ordinary skill in the art would have been motivated to “improve the performance of OTT services provided to UE QQ530 using OTT connection QQ550” (para. 218, lines 4-6).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Bhushan, Kim and Belleschi as applied to claim 2 above, and further in view of Ko et al. (USPub: 2014/0293899, hereinafter referred to as Ko).

Regarding claim 3, Bhushan, Kim and Belleschi disclose everything as applied to above. Bhushan, Kim and Belleschi further disclose 
the retransmission parameters comprise a retransmission period c1 and a maximum retransmission number N1 (Belleschi’s para. 91, lines 10-12).
Although Bhushan, Kim and Belleschi disclose everything as applied to above, Bhushan, Kim and Belleschi do not do not explicitly disclose RTT is expressed in an equation of summing the BLER.  However, this concept is well known in the art as disclosed by Ko. In the same field of endeavor, Ko discloses HARQ range is determined by summing the BLER (TALBE 7), similar to 
(1 - BLER1) *                         
                            
                                
                                    ∑
                                    
                                        n
                                        =
                                        0
                                    
                                    
                                        N
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                             
                                            B
                                            L
                                            E
                                            R
                                             
                                        
                                        
                                            n
                                        
                                    
                                
                            
                        
                      (p1 + n * c1),
wherein the BLER1 and the p1 are a block error rate and a signal moving time in the first channel corresponding to the first base station, respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ko’s method into Bhushan, Kim and Belleschi’s invention. One of ordinary skill in the art would have been motivated to “improve data transmission performance in a broadband wireless mobile communication system” (para.114, lines 2-4).

Regarding claim 4, Bhushan, Kim, Belleschi and Ko disclose everything as applied above.  Bhushan, Kim, Belleschi and Ko further disclose
the retransmission parameters further comprise a maximum retransmission number R1 of a radio link control (RLC) entity (Belleschi’s para. 91, lines 10-12), and
the obtaining the first RTT comprises obtaining, as the first RTT, an RTTT1, which is expressed in an equation below:
RTTs1 *                         
                            
                                
                                    ∑
                                    
                                        r
                                        =
                                        0
                                    
                                    
                                        R
                                        1
                                    
                                
                                
                                    (
                                    
                                        
                                             
                                            B
                                            L
                                            E
                                            R
                                             
                                        
                                        
                                            N
                                            1
                                        
                                    
                                
                            
                        
                    )r     (Ko’s TABLE 7).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ko’s method into Bhushan, Kim and Belleschi’s invention. One of ordinary skill in the art would have been motivated to “improve data transmission performance in a broadband wireless mobile communication system” (para.114, lines 2-4).

Regarding claim 5, Bhushan, Kim, Belleschi and Ko disclose everything as applied above.  Bhushan, Kim, Belleschi and Ko further disclose
wherein the obtaining the first RTT comprises determining the RTTs1 as the first RTT in response to the BLER1 being less than a first threshold value (Ko’s para. 84, wherein the value is between the ceiling and the bottom, i.e., less than a ceiling value). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ko’s method into Bhushan, Kim and Belleschi’s invention. One of ordinary skill in the art would have been motivated to “improve data transmission performance in a broadband wireless mobile communication system” (para.114, lines 2-4).

Regarding claim 6, Bhushan, Kim, Belleschi and Ko disclose everything as applied above.  Bhushan, Kim, Belleschi and Ko further disclose
wherein the determining the size of the first data comprises determining the size of the first data as zero in response to the BLER1 being greater than a second threshold value (Ko’s para. 84, wherein the value is between the ceiling and the bottom, i.e., greater than a bottom value). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ko’s method into Bhushan, Kim and Belleschi’s invention. One of ordinary skill in the art would have been motivated to “improve data transmission performance in a broadband wireless mobile communication system” (para.114, lines 2-4).

Claims 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan in view of Kim as applied to claim 1 above, and further in view of Ryu et al. (USPub: 2019/0159147, hereinafter referred to as Ryu).

Regarding claim 8, Bhushan and Kim disclose everything as applied to above. Bhushan and Kim do not explicitly disclose obtaining a first channel bandwidth corresponding to the first base station. However, this concept is well known in the art as disclosed by Ryu. In the same field of endeavor, Ryu discloses 
obtaining a first channel bandwidth corresponding to the first base station (para. 88, lines 6-9, wherein the UE needs to obtain the bandwidth for transmission); and 
obtaining a second channel bandwidth corresponding to the second base station (para. 88, lines 6-9, wherein the UE needs to obtain the bandwidth for transmission), wherein the determining the size of the first data comprises obtaining the size of the first data, based on the first RTT, the second RTT, the first channel bandwidth and the second channel bandwidth (para. 8, lines 6-10, wherein the frame size of the message is related with the RTT).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ryu’s method into Bhushan and Kim’s invention. One of ordinary skill in the art would have been motivated to “support uplink transmission without uplink timing control and measurement” (para. 7, lines 2-4). 

Regarding claim 11, Bhushan and Kim disclose everything as applied to above. Bhushan and Kim do not explicitly disclose wherein the method is performed in a packet data convergence protocol (PDCP) layer. However, this concept is well known in the art as disclosed by Ryu. In the same field of endeavor, Ryu discloses 
wherein the method is performed in a packet data convergence protocol (PDCP) layer (para. 76, lines 3-5, wherein the PDCP is used for the packet data).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ryu’s method  

Regarding claim 13, Bhushan and Kim disclose everything as applied to above. Bhushan and Kim do not explicitly disclose comprising determining a size of the second data which is to be transmitted to the second base station, based on the first RTT and the second RTT. However, this concept is well known in the art as disclosed by Ryu. In the same field of endeavor, Ryu discloses 
determining a size of the second data which is to be transmitted to the second base station, based on the first RTT and the second RTT (para. 8, lines 6-10, wherein the frame size of the message is related with the RTT).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ryu’s method into Bhushan and Kim’s invention. One of ordinary skill in the art would have been motivated to “support uplink transmission without uplink timing control and measurement” (para. 7, lines 2-4). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kahn in view of Bhushan and Kim as applied to claim 1 above, and further in view of Yamamoto (USPub: 2005/0157696, hereinafter referred to as Yamamoto.

Regarding claim 12, Bhushan and Kim disclose everything as applied to above. Bhushan and Kim do not explicitly disclose wherein the determining the size of the first data comprises determining the size of the first data as zero in response to a rate of negative unacknowledge response (NACK) from the first base station being greater than a third threshold value.  However, this concept is well known in the art as disclosed by Yamamoto. In the same field of endeavor, Yamamoto discloses 
wherein the determining the size of the first data comprises determining the size of the first data as zero in response to a rate of negative unacknowledge response (NACK) from the first base station being greater than a third threshold value (para. 67, lines 2-5, wherein the PDU window size is changed when NACK rate greater than a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yamamoto’s method into Bhushan and Kim’s invention. One of ordinary skill in the art would have been motivated “to improve throughput, packet errors arising due to measurement errors, control delays and other causes are unavoidable” (para. 4, lines 10-12).

Claim 24 is under 35 U.S.C. 103 as being unpatentable over Bhushan in view of Ryu and Sasturkar et al.(USPub: 2015/0033084, hereinafter referred to as Sasturkar).

Regarding claim 24, Bhushan discloses a method for multi-connectivity between a plurality of base stations and user equipment (FIG. 4 illustrates a mobile connected to several eNBs), the method comprising:
estimating a plurality of round trip times (RTTs) taken in transmitting data through a plurality of channels between the plurality of base stations and the user equipment (para. 6, lines 1-11, wherein the RTT measurements from the other nodes are the RTT from different base stations, and the received information indicative from the UE at the master node is the ACK from the UE).
Although Bhushan discloses everything as applied above, Bhushan does not explicitly disclose obtaining respective channel bandwidths of the plurality of channels.  However, this concept is well known in the art as disclosed by Ryu. In the same field of endeavor, Ryu discloses 
obtaining respective channel bandwidths of the plurality of channels (para. 88, lines 6-9, wherein the UE needs to obtain the bandwidth for transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ryu’s method into Bhushan and Kim’s invention. One of ordinary skill in the art would have been motivated to “support uplink transmission without uplink timing control and measurement” (para. 7, lines 2-4). 
Although Bhushan and Ryu disclose everything as applied above, Bhushan and Ryu do not explicitly disclose determining sizes of pieces of split data to be transmitted through the plurality of channels, based on the plurality of RTTs and  
determining sizes of pieces of split data to be transmitted through the plurality of channels, based on the plurality of RTTs and the channel bandwidths (para. 37, lines 13-18, wherein the load balancer splitters data based on bandwidth and RTT).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Sasturkar’s method into Bhushan and Ryu’s invention. One of ordinary skill in the art would have been motivated for “[i]mproved user experience and engagement and higher customer satisfaction and retention” (para. 5, lines 5-6).

Allowable Subject Matter
Claims 9-10 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419